PER CURIAM
Father points out in his motion for reconsideration that in modifying the trial court’s decree we dealt only with the provision that another adult person be present during the two days per month father has visitation rights and neglected to address the daytime only restriction (9 a.m. to 4 p.m.) the trial court imposed for visitations on those two days.
Father is correct in asserting that our rationale for removing the supervision restriction applies to the daytime only restriction, and that the latter restriction should also be eliminated for want of any apparent basis in the record. Accordingly, paragraph 1(a) of the Order Modifying Visitation is modified to read as follows:
"Defendant shall have the right to visit the children of the parties for two days per month, which two days are to be the third weekend of each month, from 9 a.m. Saturday to 7 p.m. Sunday, unless the parties mutually agree otherwise.”
Motion for reconsideration granted; former opinion modified.